Citation Nr: 1512130	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for a gastric ulcer (claimed as a small bowel obstruction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. J.



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2014, the Board remanded two claims, including the claim for an initial evaluation in excess of 10 percent for left ankle disability. 

The Board also remanded a claim for service connection for small bowel obstruction.  During the pendency of the remand, the RO granted service connection for a gastric ulcer, and characterized the granted claim as including the claim for a small bowel obstruction.  The Veteran has disagreed with the initial rating assigned for gastric ulcer, and has submitted evidence, which was received by the Board in early March 2015.  As the Veteran has submitted a notice of disagreement, this issue is addressed in the Remand, below.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The issue of entitlement to an initial rating in excess of 10 percent for gastric ulcer, also claimed as small bowel obstruction, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ankle disability is characterized by plantar flexion of the ankle ranging from 15 degrees to 30 degrees and dorsiflexion limited to a range from 5 degrees at worst to 10 degrees at best, which can be considered marked limitation of motion of the ankle; the Veteran also testified that he has instability or the left ankle and uses a brace, and drags the left ankle when using his built-up shoe.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but not greater, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for left ankle disability.  Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A rating may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation requires consideration of staged ratings.  

The Veteran's right ankle disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  DC 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  For VA purposes, normal plantar flexion of the ankle is from 0 degrees to 45 degrees and normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  38 C.F.R. § 4.71, Plate II.  The schedule of ratings does not define the terms "moderate" or "marked." 

An evaluation in excess of 20 percent is authorized for ankle disability if there is ankylosis of the ankle or the subastragalar or tarsal joint, if there is malunion of the os calcis or astragalus, or if an astragalectomy has been performed.  DC 5270-5274.  A moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

In February 2010, the Veteran reported that the left ankle had been "numb and painful with walking since his surgery" in 2004.  He described his pain as medial in the ankle.  He did not wear any braces, but did use a cane.  Ankle motion was to 10 degrees in dorsiflexion on the left; left plantar flexion was to 15 degrees; left inversion was to 10 degrees, and left eversion was to 5 degrees bilaterally.  Testing times three (repetitive testing) revealed discomfort at the extremes of motion on the left side.  The examiner found no tenderness or instability, and found 5/5 motor strength.  

On VA examination in January 2011, the Veteran used a cane to ambulate with, and he had a lift-up shoe because of the leg length discrepancy.  The examiner noted that the Veteran did not have a brace or shoe inserts.  There was a documented 2-cm leg length discrepancy.  The Veteran walked with a moderate limp favoring the left leg.  Range of motion of the left ankle revealed dorsiflexion to 10 degrees with pain at 0 degrees, and plantar flexion to 30 degrees with pain at 15 degrees.  Eversion was to 5 degrees with pain at 5 degrees, and inversion to 20 degrees with pain at 20 degrees.

During his February 16, 2012, hearing, the Veteran testified that his left ankle disability had increased in severity since the VA examination, and also offered his belief that the 2011 VA examination did not provide an accurate picture of his left ankle immobility.  The Veteran testified that his ankle motion was so limited that he had to "drag" the left ankle, especially when wearing the special shoe required to help compensate for his service-connected leg length discrepancy.  He also testified that he had instability of the left ankle, and that was why he had to use a brace. 

At his June 2014 VA examination, the Veteran manifested 15 degrees of plantar flexion, with the ability to flex to 10 degrees without pain.  He had dorsiflexion to 5 degrees, with pain beginning at that point.  He did not have any increase in the limitation of motion after repetitive testing, but had additional pain on motion.  The examiner found no laxity or instability of the left ankle.  Inversion was to 20 degrees, with pain at that point, and eversion was to 10 degrees, with pain at that point.  During flares, the Veteran reported, dorsiflexion was limited to 0, plantar flexion limited to 15 degrees.  The examiner noted that lost motion was more limiting factor during flare-ups.  The examiner opined that the Veteran had no sedentary restrictions, but had some difficulty arising to standing from prolonged sitting.  The Veteran was unable to stand for more than 10 minutes, and walking was limited to one to two blocks.  

Since the issue in this case is entitlement to an increased rating, the present level of the Veteran's disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran has consistently stated that he experiences lost motion and pain in his left ankle, and that surgery he has instability and requires a brace.  He believes that these facts warrant an increased rating.  As outlined below, the Board concludes that an increased rating to 20 percent is appropriate. 

At the VA examinations conducted in 2010 and 2011, the examiners specifically noted range of dorsiflexion to 10 degrees, approximately 1/2 the normal 20 degrees of dorsiflexion.  This range of motion was objectively decreased to 5 degrees on VA examination in 2014, and the Veteran reported further reduction on repeated use of the ankle while wearing the prescribed built-up shoe.  In 2010 and 2011, the examiners described plantar flexion ranging from 15 degrees (1/3 of the normal 45 degrees) or 30 degrees (2/3 of normal); the range of plantar flexion was 15 degrees in 2014.  Additionally, all examiners noted some limitation of inversion and eversion.  Each examiner noted objective findings of pain if the Veteran attempted motion beyond his retained range of motion.  

Additionally, the Veteran testified, at his 2012 hearing, that he had instability of the left ankle and used a brace.  The examiners found no indication of instability, but the examiner who conducted the 2014 VA examination noted that the Veteran used both a cane and a brace.  However, there are no VA or private medical records other than the VA examinations of record, so it cannot be determined from the record when the Veteran began using a brace or why.  

Given the limitations to left ankle motion in all planes, and objective evidence of additional limitation due to pain on use, and the Veteran's known use of a cane and a built-up shoe, it appears to the Board that the Veteran at least approximates the criteria for "marked" limitation of use of the left ankle, warranting the highest rating under DC 5271 of 20 percent.  The comments in the 2014 VA examination report that the Veteran is unable to stand for more than 10 minutes or walk more than two blocks is also consistent with marked, rather than moderate, limitation of use of the left ankle.  

The Board has therefore also considered whether the Veteran is entitled to a higher or separate, compensable evaluation under any other Diagnostic Code.  Diagnostic Codes 5270 through 5274 cover ankle disabilities.  A rating in excess of 20 percent for ankle disability would require evidence of ankylosis, but the Veteran's left ankle has not been found to be ankylosed.  Diagnostic Code 5273 would only be appropriate with evidence of malunion of the os calcis or astragalus, but there is no evidence of such malunion here.  Finally, Diagnostic Code 5274 covers astragalectomy, or "excision of the astragalus."  Dorland's Illustrated Medical Dictionary 171 (31st ed. 2007).  There is no evidence of abnormality of the astragalus.  

The Board has also considered whether a higher rating is warranted under DC 5284, for foot injury.  A 20 percent evaluation requires moderately severe residuals of foot injury.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  The Veteran testified, in essence, that his left ankle foot pain and his left foot disability, to include flat feet, are severely disabling.  However, a separate grant of service connection is in effect for planovalgus feet with bunion deformity, and that disability is rated as 30 percent disabling.  Thus, left foot disability which is attributable to left foot symptoms is separately rated under DC 5276, and cannot serve as a basis for also increasing the rating assigned for the left ankle under DC 5271.  See 38 C.F.R. § 4.14 (each symptom of disability may be rated only one, under one Diagnostic Code; the same symptoms cannot be rated under multiple Diagnostic Codes).  

As described above, the Veteran's left ankle disability is marked, but not so disabling as to be considered severe or as to be equivalent to loss of use of the foot.  In particular, the Veteran is able to ambulate, although he requires the use of a cane and a brace, and is able to perform self-care independently.  

The evidence reflects that the Veteran's left ankle disability, along with his other service-connected disabilities (vertebral desiccation, L3-4 and L4-5, status partial hemilaminectomy, adjustment disorder, left leg length discrepancy, gastric ulcer, left hip disability) is evaluated as 90 percent disabling on a schedular basis since September 7, 2010.  The Veteran was awarded a total rating based on individual unemployability due to service-connected disabilities beginning March 31, 2003.  

Extraschedular evaluation

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional left ankle disability picture such that the available schedular evaluation for the service-connected left ankle degenerative joint disease that the rating criteria are not adequate.  The established rating criteria reasonably describe the Veteran's left ankle disability level and symptomatology.  The rating is based on the Veteran's pain, and limitation of motion.  Those and other symptoms such as stiffness, are considered when making a finding as to whether there is a marked, moderate, or slight disability.  

To the extent that Veteran has other symptoms which are clinically related to other service-connected disabilities, but which cannot be considered as symptoms of left ankle disability under DC 5271, the Veteran has been granted ratings under additional Diagnostic Codes, including DC 5276, used to evaluate the feet.  The Veteran's multiple service-connected disabilities, considered together, have warranted a total disability rating based on individual unemployability (TDIU) since 2003, more than 10 years ago.  The Board finds no symptom of left leg, ankle, or foot disability which may be compensated under DC 5271 as left ankle disability which warrants an evaluation in excess of 20 percent.  

In the absence of any symptom which has not been considered under the schedular evaluation left ankle disability which has not been attributed to a disability for which service connection is in effect, there is no basis for consideration of referral to the AOJ for evaluation of entitlement to an extraschedular evaluation for left ankle disability.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.   

As the Veteran has already been granted TDIU, the Board is not required to consider whether an extraschedular evaluation is warranted on the basis of multiple service-connected disabilities and multiple diagnostic codes.  Johnson v. McDonald, 762 F.3d 1362 (2014).




Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, the Veteran is challenging an initial evaluation assigned following the grant of service connection for left ankle degenerative joint disease.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, and thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required.  

VA has a duty to assist the Veteran in the development of a claim.  VA met this duty by obtaining the Veteran's service medical records and affording the Veteran VA examinations.  The record establishes that the Veteran may be seeking medical evaluation of treatment for his ankle, and, if so, those records have not been associated with the electronic claims file.  However, the Board has assumed the credibility of each statement the Veteran has made about his symptoms, including his statement that he uses a left ankle brace for left ankle instability, and has considered that lay evidence in the determination that the maximum schedular evaluation under DC 5271, for ankle limitation, is warranted.  As noted above, the impact of left ankle disability and other service-connected disabilities has already been considered in granting the TDIU award if effect since 2003.  

An attempt to further develop medical evidence as to the severity of left ankle disability wound be fruitless, where the Veteran has been awarded the maximum schedular evaluation under DC 5271 for ankle disability, and has been awarded separate grants of service connection for left foot, left leg, and left hip disabilities, and where TDIU has been in effect since prior to the date of the claim on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No additional evidence development is required.  
The Veteran also testified before the Board in 2012.  The Veteran described the severity of the disability addressed in this appeal and the effect of the disability.  The discussion at the hearing demonstrates that the Veteran understood what evidence was necessary to substantiate the claim on appeal.  38 C.F.R. § 3.103 (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  The Veteran does not allege any prejudice as a result of any action or inaction by the Hearing Officer, and the record reveals no prejudice.  The duty to assist has been met.  


ORDER

An increase in the initial rating assigned for limitation of motion of the left ankle to 20 percent, but not greater, is granted, subject to the law and regulations governing the payment of monetary benefits; the appeal is granted to this extent only. 


REMAND

During the pendency of this appeal, service connection was granted for gastric ulcer, claimed as small bowel obstruction, and a 10 percent initial evaluation was assigned for that disability.  Following the September 2014 communication which advised the Veteran of this grant, the Veteran disagreed with the initial evaluation in November 2014.  In January 2015, the Veteran submitted evidence to the Board.  The Veteran is entitled to a statement of the case (SOC) addressing his disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's claim of entitlement to an initial rating in excess of 10 percent for gastric ulcer (also claimed as small bowel obstruction).  Advise the Veteran when the time allowed for perfecting a timely substantive appeal of this claim expires, and if the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis,
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


